DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2012/0020996 to Chiang et al. teaches a light module including a first circuit board and a second circuit board, where the first circuit board has a first opening and a second opening, and the second circuit board has a first bending portion.  The light source is in the first circuit board and the second circuit board passes through the first opening and the second opening of the first circuit board.  While Chiang teaches a flexible circuit  board configured to be bent through an opening, Chiang does not teach  that the opening is in a support member and is for accommodating at least one camera module, where the flexible circuit board is maintained in a bent state through the same opening that accommodates the at least one camera module.
Further, U.S. Pub. No. 2016/0270234 to Ahn teaches a flexible circuit board with at least one through hole formed in the bending area of the flexible circuit board, and part of a camera is positioned in a first through hole that is bent.  However, Ahn does not teach that the flexible circuit board is maintained in a bent state through a portion of an opening that is part of a support member, where the opening is for accommodating at least one camera module.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697